TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00575-CV



   Longhorn Junction Land & Cattle, LLC, Gregory Hall and Bruce Barton, Appellants

                                                v.

                                   George Garver, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
       NO. 13-0266-C277, HONORABLE PHILLIP O. VICK, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties have filed a joint motion to dismiss appeal. We grant the motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a).1



                                              __________________________________________

                                              Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed on Joint Motion

Filed: January 17, 2014




       1
         Pending before this Court are appellee’s motion to dismiss and appellants’ second motion
to extend time to file brief and motion to extend time to file response and motion to withdraw as
counsel. We dismiss these motions as moot.